Citation Nr: 1636960	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-29 645	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to increases in the (50 percent prior to October 3, 2014, and 70 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1971.  The matters of service connection for hearing loss and tinnitus and seeking an increased rating for PTSD are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO) that denied the service connection claims on appeal and granted service connection for PTSD, rated 50 percent, effective August 20, 2007.  The matter of entitlement to a TDIU rating is before the Board on appeal from a November 2010 rating decision by the Chicago VARO.  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In July 2014 the case was remanded for further development.

The issues of service connection for bilateral hearing loss, and seeking increased ratings for PTSD, and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began upon his exposure to hazardous level noise in service and has persisted since.



CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants service connection for tinnitus and remands the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being adjudicated.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3) , 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for complaints, treatment, or diagnoses related to tinnitus.  He states he served in artillery, and was exposed to hazardous level noise without hearing protection on a regular basis.  His service personnel records confirm his military occupational specialty (MOS) was field artillery crewman.  

April 2008 VA treatment records note the Veteran complained of ringing in his ears and a decline in hearing acuity.  On May 2010 VA examination, he reported he served in artillery; denied recreational noise exposure; and said that, following service, he went to trade school to become a cement mason.  Regarding tinnitus, the examiner noted the Veteran had "normally occurring ear noises," and did not have tinnitus, but did not explain what was meant by "normally occurring ear noises," or reconcile the finding that the Veteran does not have tinnitus with the Veteran's reports of tinnitus.  

In July 2010, the Veteran said that his ears began ringing while he was serving in Vietnam, following exposure to loud noise from rockets, mortars, and artillery fire.  On July 2014 private audiological examination, he complained of tinnitus.  September 2014 VA treatment records show he reported occasional tinnitus for several years.  The diagnosis was tinnitus with vertigo.  The provider noted the Veteran's history of hearing loss with ongoing tinnitus.  October 2014 VA treatment records note a provisional diagnosis of tinnitus.  

A November 2014 medical advisory opinion noted, after a thorough review of the medical evidence, that the Veteran's tinnitus was less likely than not related to service, to include exposure to noise therein.  The consulting provider explained that the Veteran left service with normal hearing and no complaints of tinnitus, but noted a "competent, consistent history of claimed tinnitus."  Based on the medical history, the examiner opined that, while it is at least as likely as not that the Veteran has tinnitus associated with his sensorineural hearing loss, it was not caused by his military service.

Tinnitus is a disability that is diagnosed based on self-report (i.e., lay observation by the afflicted person).  Hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and that such disability appeared in service and has been continuous since (which is one way of substantiating a service connection claim).  See 38 C.F.R. § 3.303 (b).  Here, he has both alleged that his tinnitus began in service, and the record shows a consistent history of tinnitus complaints (which the November 2014 consulting provider conceded).  His service personnel records show an MOS consistent with exposure to hazardous levels of noise in service.  The Board finds no reason to question the veracity of his lay accounts regarding exposure to noise in service or the onset of tinnitus therein, or its continuity thereafter.  Consequently, there is competent and credible lay evidence reasonably supporting a finding that the Veteran's tinnitus began during service upon his exposure to hazardous levels of noise, and has persisted since.  

The Board notes that the May 2010 VA examiner found that the Veteran did not have tinnitus (but reported normally occurring ear noises) while the provider of the November 2014 addendum opinion found he has tinnitus, but that such disability is unrelated to service.  However, the May 2010 examiner did not explain the finding of no tinnitus (beyond noting the veteran had only "normally occurring ear noises").  Moreover, the examiner did not acknowledge the Veteran's competency to report tinnitus and identify when it began, and that it has persisted, or that tinnitus may be persistent, even if not constant.  Hence, that opinion is inadequate for rating purposes, and may not be dispositive.  Furthermore, while the November 2014 medical advisory opinion (pursuant to the July 2014 Board remand) found the Veteran does have a "competent, consistent history of claimed tinnitus," the ultimately negative nexus opinion provided seemingly relies on the fact that the Veteran did not complain of tinnitus at separation.  However, the examiner did not reconcile that conclusion with his own finding that the Veteran had a "competent and consistent history of claimed tinnitus" or account for the Veteran's competent reports that his ears began ringing while he was serving in Vietnam, facts which, together, are strong evidence supporting a postservice continuity of tinnitus symptoms.  Therefore, that opinion likewise is inadequate for rating purposes, and may not be dispositive.

In light of the foregoing, and resolving all remaining reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran was afforded a May 2010 VA examination in conjunction with his claims of service connection for hearing loss and tinnitus.  Although the May 2010 examiner's negative nexus opinion for the Veteran's hearing loss relies expressly on a finding that the Veteran had normal hearing at separation with postservice occupational noise exposure, there is no evidence which suggests the Veteran has reported such exposure.  The only relevant notations in that examination report relate to postservice recreational noise (which the Veteran denied).  In fact, the Veteran has consistently reported throughout this appeal that he was exposed to hazardous noise in service, without hearing protection, and denied any occupational hazardous noise postservice.  To the extent that he was exposed to any such noises, he indicated that his postservice occupations always required the use of OSHA-mandated hearing protection.  Thus, a medical advisory opinion to clarify the likely etiology of his bilateral hearing loss is needed.

Regarding the ratings for PTSD and the claim for TDIU, a March 2016 deferred rating decision notes that the AOJ had determined that additional action was required to ensure compliance with the July 2014 Board remand; specifically, it indicates that an additional medical advisory opinion by the October 2014 psychiatric examiner reconciling that provider's findings regarding employability with those by the September 2010 VA examiner is necessary.  Moreover, the most recent VA examination assessing the Veteran's PTSD was in October 2014, and the report of that examination no longer presents a contemporaneous picture of the disability.  Given the Veteran's reports of worsening, a contemporaneous examination to assess the severity of the PTSD is necessary.

The most recent VA treatment records in the record are dated in September 2014.  The Veteran receives ongoing VA treatment for the disabilities at issue.  Updated records of such treatment are likely to contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated records (i.e., those not already in the record) of VA evaluations or treatment the Veteran has received for hearing loss and PTSD since September 2014. 

2. Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to an appropriate audiologist or otologist for review and a medical advisory opinion regarding the likely etiology of the Veteran's hearing loss.  Based on a review of the entire record, the consulting provider should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current bilateral hearing loss is related to his service, to include his conceded exposure to hazardous level noise therein.  The examiner should specifically address (comment on) the Veteran's denial of postservice exposure to occupational noise (while acknowledging that he was required to use hearing protection in his postservice career).  If the hearing loss is found to be unrelated to exposure to noise in service, the consulting provider should identify the etiology for the hearing loss considered more likely.

All opinions must include rationale.

3. The AOJ should also arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his PTSD.  The entire record must be reviewed in conjunction with the examination.  Findings reported must include notation of the presence or absence of each symptom listed in the criteria for ratings for psychiatric disability in excess of 50 percent prior to October 3, 2014, and in excess of 70 percent since that date (and any other symptoms of similar gravity).  The examiner should reconcile any inconsistencies in Global Assessment of Functioning (GAF) scores assigned with symptoms concurrently found.  The examiner should also comment on the impact that PTSD symptoms have on the Veteran's occupational and social functioning.  

The examiner should also specifically opine whether the Veteran's PTSD prevents him from obtaining or maintaining substantially gainful employment.  The examiner should express agreement or disagreement with the September 2010 examination note regarding the Veteran's employability, and cite to the factual data in the record that support the opinion offered.

All opinions must include rationale.

4. The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


